                        Case 1:19-cv-01872-KBJ Document 2 Filed 06/26/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    DistrictDistrict
                                               __________    of Columbia
                                                                     of __________


                       Maria Kiakombua                          )
                             Plaintiff                          )
                                v.                              )      Case No. 19-cv-01872
                     Kevin McAleenan, et al.                    )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff                                                                                                      .


Date:          06/26/2019                                                                /s/ Deepa Alagesan
                                                                                           Attorney’s signature


                                                                                      Deepa Alagesan (NY0261)
                                                                                       Printed name and bar number

                                                                             International Refugee Assistance Project
                                                                                 One Battery Park Plaza, 4th Floor
                                                                                    New York, New York 10004
                                                                                                 Address

                                                                                     dalagesan@refugeerights.org
                                                                                             E-mail address

                                                                                            (516) 838-7044
                                                                                            Telephone number

                                                                                            (929) 999-8119
                                                                                              FAX number
